Hinman, J. (dissenting):
I cannot distinguish. tMs case from what was held in the case of Schloendorff v. New York Hospital (211 N. Y. 125), wherein it was said: “ The relation between a hospital and its physicians is not that of master and servant. The hospital does not undertake to act through them, but merely to procure them to act upon their own responsibility.” The court also said (p. 132): “ There is no distinction in that respect between the visiting and the resident physicians. * * * Whether the hospital undertakes to procure a physician from afar, or to have one on the spot, its liability remains the same. * * * It is trae, I tMnk, of nurses as of physicians, that in treating a patient they are not acting as the servants of the hospital. The superintendent is a servant of the hospital; the assistant superintendents, the orderlies, and the other members of the administrative staff are servants of the hospital. But nurses are employed to carry out the orders of the physicians, to whose authority they are subject.” Claimant says he was a house physician. So was one of the physicians referred to in the §chloendorff Case (supra). Claimant’s accident occurred during the second six months of Ms hospital service, during wMch time he says he was subordinate to the head house physician and assisted *422him at all times, as a physician. He had performed an autopsy on a patient who had died in the hospital and was sewing up the incision in the body when the accident occurred, a mere incident to the performance of the autopsy. He says: “ I was at the time the pathologist, the pathological interne, and it was my place to do the autopsies to the advantage of the hospital in order to be able to know exactly what the individual died of.” I can see no distinction in principle between the services rendered to a, living patient by a physician and the performance by such a physician of a post-mortem examination such as claimant was doing. The relation of master and servant did not exist but he was pursuing an independent calling under an authority delegated to him in aid of the hospital. His services were those of a physician and were rendered in return for the opportunity to pursue his own training for Ms independent calling. The essential feature of the arrangement between Mm and the hospital was that he should render service as a physician in the rendering of wMch he would obtain his desired post-graduate experience. It was an honorable appointment rather than an employment for pecuniary gain. In a very real sense, the arrangement was that he should pay for what he was to get by services rendered rather than that he should receive board, room and laundry work for services rendered. He did not work for a livelihood for pecuniary gain but, like the general physician or surgeon in regular practice who received an appointment on the general staff of the hospital, he was the recipient of an honorable privilege or opportunity to satisfy his own purposes for wMch he paid in professional services as required under the rules. He was not permitted to engage in private practice inside or outside the hospital; but it was not because he was the servant of the hospital, but because of the control of the hospital by its managers to wMch he submitted when he accepted the appointment. The hospital had the power to discharge Mm, but for the same reason. He was not a wage-earner but received Ms board, room, umforms and laundry service as a concession to Mm arising out of the necessity of Ms being constantly at hand under the rules applicable to his particular appointment. If the rules of the hospital had provided for enough sets of internes to permit them to live outside the hospital, there would be no difficulty in determining that he was not a wage-earner. What had he to lose if totally disabled? Was it wages in the form of board and other living advantages such as he enjoyed? No. The essential thing that he would lose would be traimng and the opportumty to go forward with Ms preparation for Ms life work. If he suffered a loss in terms of earning power it essentially related to his oppor*423tunity or the lack of it to leave the hospital equipped to engage in the practice of his profession. In this case, the claimant did not lose even his living expenses during his disability. He was cared for by the hospital and he was still an interne at the time of the hearings. I am unable to see how claimant can recover an award in this case, either under the Workmen’s Compensation Law or the contract of insurance, the hospital having elected to bring only its employees under the act and the claimant not having been an employee.
I favor a reversal of the award and a dismissal of the claim.
H. T. Kellogg, Acting P. J., concurs.
Award affirmed, with costs in favor of the State Industrial Board.